Name: COMMISSION REGULATION (EC) No 1568/96 of 2 August 1996 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1233/96 can be met
 Type: Regulation
 Subject Matter: tariff policy;  trade;  means of agricultural production;  international trade
 Date Published: nan

 3 . 8 . 96 EN 1 Official Journal of the European Communities No L 193/27 COMMISSION REGULATION (EC) No 1568/96 of 2 August 1996 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1233/96 can be met HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accor ­ dance with Regulation (EC) No 1233/96 shall be granted to the following extent: (a) for importers covered by (a) in Article 2 ( 1 ) of Regula ­ tion (EC) No 1233/96, 3,779 % of the quantities imported during the period 1 July 1993 to 30 June 1996; (b) for importers covered by (b) in Article 2 ( 1 ) of Regula ­ tion (EC) No 1233/96, 1,727 % of the quantities applied for. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1233/96 of 28 June 1996 laying down for the second six months of 1996 the detailed rules for the application of a tariff quota for cows and heifers of various mountain breeds, other than those intended for slaughter, origina ­ ting in certain third countries ('), and in particular Article 5 thereof, Whereas Article 2 (2) of Regulation (EC) No 1233/96 provides for the quantities reserved to traditional impor ­ ters to be assigned in proportion to their imports during the period 1 July 1993 to 30 June 1996; Whereas allocation of the quantities available to operators covered by Article 2 (3) of the abovementioned Regula ­ tion is to be made in proportion to the quantities applied for, whereas since the quantities applied for exceed those available , a fixed percentage reduction should be set, Article 2 This Regulation shall enter into force on 3 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission (') OJ No L 161 , 29 . 6 . 1996, p. 94 .